PER CURIAM:
On February 19, 1976, claimant was a passenger in a vehicle being driven by Wilma L. Hunt on Route 12/7 near Philippi, Barbour County, West Virginia. Route 12/7 is also known as Arden Grade Road. The road is a stone-based secondary road. The vehicle struck a pothole in the road which caused the claimant, who was sitting in the front seat, to hit her head against the sun visor over the windshield. She seeks $10,000.00 as a result of the injury.
Mrs. Hunt testified that they were driving on Arden Grade Road as a part of a group touring a school bus route. She said the road was in bad shape. She was driving approximately five miles per hour and did not see the hole in the road because it was filled with mud.
Randall Biller, who, on the date of the incident, was District Maintenance Engineer for District 7, including Arden Grade Road, testified that Arden Grade Road was then a stone-based secondary road; that in January of 1976, the month before the incident, 250 tons of aggregate and stones were placed on the road to repair potholes. There was no evidence that the respondent had notice of the pothole where the incident occurred.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for the respondent to be liable, there must be evidence that respondent had either actual or constructive knowledge of the defect in the roadway.
Claim disallowed.